DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9-10, 13-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al (US 20040195618 A1, hereinafter Saito).
With regards to claim 1, Saito discloses an integrated circuit having a vertical drain extended transistor formed in a semiconductor substrate (FIG. 2) comprising: 
a first linear trench portion (trench labeled Wg1 in FIG. 2) in the semiconductor substrate; (substrate comprising at least layers 21, 15, and 11) 
a second linear trench portion (trench to the right of Wg1 and between regions 12a in FIG. 2) in the semiconductor substrate; 
inner trenches (portions of trench between regions 12a extending in the y direction) extending between the first linear trench portion and the second linear trench portion; (see FIG. 2) 
a source region (N type source layer 13a) of a first conductivity type formed at the surface of the semiconductor substrate, the source region extending between the first linear trench portion and the second linear trench portion and on opposite sides of each of the inner trenches; (See FIG. 2) 
a body region (P base layer 12a) of a second conductivity type formed below the source region; and 
a vertically oriented drift region (N drift layer 11) of the first conductivity type formed below the body region, wherein: 
the first linear trench portion, the second linear trench portion, and the inner trenches have a dielectric material layer (SiO film 23a) formed on a sidewall and a bottom part; (See FIG. 2, where the trenches comprising gate electrodes 24a have a dielectric on sidewalls and bottoms)
the first linear trench portion and the second linear trench portion have a first conductive material (first gate electrode 24a-1 sections) formed on the dielectric material layer; and 
the inner trenches have a second conductive material (second gate electrode 24a-2 sections) located in the dielectric material layer.  (See FIG. 2) 

With regards to claim 3, Saito discloses the integrated circuit of claim 1, wherein the first linear trench portion and the second linear trench portion are repeated at least three times within the vertical drain extended transistor.   (See FIG. 2, showing the repeating pattern)

With regards to claim 4, Saito discloses the integrated circuit of claim 1, wherein three instances of the inner trenches are located between the first liner trench portion and the second linear trench portion.  (See FIG. 2, where the repeating pattern repeats the position of the inner trenches comprising second gate electrode 24a-2) 

With regards to claim 5, Saito discloses the integrated circuit of claim 1, wherein each of the inner trenches forms a gate of the vertical drain extended transistor.  (vertical MOSFET, see Paragraph [0017]) 

With regards to claim 6, Saito discloses the integrated circuit of claim 1, wherein the first conductive material formed in the first liner trench portion and the second linear trench portion is electrically coupled to the source region.  (See FIG. 2) 

With regards to claim 9, Saito discloses the integrated circuit of claim 1, wherein the first liner trench portion and the second linear trench portion form part of a single continuous trench.  (See FIG. 2)

With regards to claim 10, Saito discloses a vertical drain extended transistor formed in a semiconductor substrate (FIG. 2) comprising: 
a first linear trench portion (trench labeled Wg1 in FIG. 2) in the semiconductor substrate; (substrate comprising at least layers 21, 15, and 11)
a second linear trench portion (trench to the right of Wg1 and between regions 12a in FIG. 2) in the semiconductor substrate;
 inner trenches (portions of trench between regions 12a extending in the y direction) extending between the first linear trench portion and the second linear trench portion; (see FIG. 2) 
a source region (N type source layer 13a) of a first conductivity type formed at the surface of the semiconductor substrate, the source region extending between the first linear trench portion and the second linear trench portion and on opposite sides of each of the inner trenches; (See FIG. 2)
a body region (P base layer 12a) of a second conductivity type formed below the source region; and 
a vertically oriented drift region  (N drift layer 11) of the first conductivity type formed below the body region, wherein: 
the first linear trench portion, the second linear trench portion, and the inner trenches have a dielectric material layer (SiO film 23a) formed on a sidewall and a bottom part; (See FIG. 2, where the trenches comprising gate electrodes 24a have a dielectric on sidewalls and bottoms)
the first linear trench portion and the second linear trench portion have a first conductive material (first gate electrode 24a-1 sections) formed on the dielectric material layer; and 
the inner trenches have a second conductive material (second gate electrode 24a-2 sections) located in the dielectric material layer.  (See FIG. 2)

With regards to claim 13, Saito discloses the vertical drain extended transistor of claim 12, wherein three instances of the inner trenches are located between the first liner trench portion and the second linear trench portion.  (See FIG. 2, showing the repeating pattern)

With regards to claim 14, Saito discloses the vertical drain extended transistor of claim 13, wherein each of the inner trenches forms a gate of the vertical drain extended transistor.  (vertical MOSFET, see Paragraph [0017])

With regards to claim 15, Saito discloses the vertical drain extended transistor of claim 14, wherein the first conductive material formed in the first liner trench portion and the second linear trench portion is electrically coupled to the source region.  (See FIG. 2)

With regards to claim 18, Saito discloses the vertical drain extended transistor of claim 16, wherein the first liner trench portion and the second linear trench portion form part of a single continuous trench. (See FIG. 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 20040195618 A1, hereinafter Saito)
With regards to claim 7, Saito discloses the integrated circuit of claim 1.
However, Saito does not explicitly teach wherein the first liner trench portion and the second linear trench portion are 0.5 to 1.5 microns wide.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)  In the instant case, the device of Saito would not perform differently than the claimed device of at least claim 7.

With regards to claim 16, Saito discloses the integrated circuit of claim 15.
However, Saito does not explicitly teach wherein the first liner trench portion and the second linear trench portion are 0.5 to 1.5 microns wide.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)  In the instant case, the device of Saito would not perform differently than the claimed device of at least claim 16.


Allowable Subject Matter
Claims 2, 8, 11-12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812